DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is responsive to amendments and remarks filed 29 April 2022.  Claims 40-42, 44-45, 48-53 and 60-68 are pending in the application; claims 40-41, 45, 49, 50, 53, 60-61 and 65 are amended; and claims 1-39, 43, 46-47 and 54-59 have been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 40-42, 44-45, 48-53 and 60-68 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Marinier et al. (US 2011/0021154 A1).

Regarding claim 40, Marinier discloses a method comprising: 
communicating data, with a communication device, using carrier aggregation in a network between the communication device and a base station on a configured set of component carriers, wherein the configuration of the set of component carriers is under control of the base station, the configured set being provided based on carrier aggregation and being comprised of a plurality of component carriers (Fig. 1, [0009], [0011] disclosing an LTE-A system operated with carrier aggregation; [0020]-[0026] disclosing the WTRU is configured with a set of component carriers for PDCCH monitoring, PDSCH reception, etc. Examiner sees these portions as disclosing the eNB controlling the configuration of the carriers (e.g., PDCCH, cross carrier scheduling and “"scheduled set" includes at least one anchor carrier and at least one non-anchor carrier (possibly itself a PDCCH carrier) where the anchor carrier can provide control signaling also for the non-anchor carrier(s) in the set”; [0030] disclosing “the WTRU 100 is in communication with the Node-B 150, and both are configured to perform a method wherein UL transmissions from the WTRU 100 are transmitted to the Node-B 150 using multiple UL carriers 65, and downlink transmissions are handled using multiple carriers 70” [0038] disclosing the WTRU is configured or re-configured to operate with multiple carriers via RRC signaling either dedicated or from system information. This further appears to implicitly disclose the base station controls the configuration because the base station or eNB inherently provides the described RRC signaling; [0119] disclosing the network explicitly notifies the de-activation of a component carrier of the configuration which also discloses control of the configuration by the eNB); 
detecting, with the communication device, a trigger for radio resource control connection re-establishment, the trigger comprising a radio link failure of a predefined first component carrier in the configured set of component carriers, wherein the radio resource control connection re-establishment comprises using a cause information indicating a component carrier failure as cause for the radio resource control connection re-establishment ([0083]-[0087] disclosing detection of a partial radio link failure comprising: detection of a failure of a downlink carrier configured with PDCCH; detection of a failure of a downlink carrier configured with PDSCH, but not PDCCH; detection of a failure of one of the carriers WTRU is configured to operate with has a specific role (e.g., a PPC, anchor carrier or the DL carrier corresponding to the "special cell" or the "serving cell"); [0095]-[0096] “A primary re-establishment procedure may be triggered once the WTRU has detected a radio link failure on the DL primary carrier and monitoring of the other non-primary carriers indicates that one or more carriers are acceptable, whereby in-synch indications for one or more non-primary carriers were sent to higher layers. The procedure may be applied only to the a PCC as previously defined. Alternatively, the procedure may be applied to any "PDCCH carrier". The primary re-establishment procedure may be limited to the subset of DL carriers within the cell that the WTRU 100 has been configured to actively receive; [0122] “A radio link failure cause may also need to be indicated to the eNB or the network”; [0127] when a partial radio link failure occurs the WTRU may take one or a combination of the following actions…[0131]-[0137] disclosing the actions are RRC re-establishment); 
prioritizing, with the communication device, at least one cell providing at least one of the component carriers of the configured set over other cells providing other carriers available as component carriers for the radio resource control connection re-establishment that are not in the configured set ([0135] disclosing “ Instead of performing normal cell selection procedure, the WTRU selects a cell corresponding to one of the carriers it is configured with for which a radio problem does not exist. The WTRU may pick this carrier according to pre-determined or pre-signaled priority, or according to signal quality, or by prioritizing a DL carrier paired to an UL carrier on which PUCCH resources exist”; as opposed to, [0081] “ If all of the PDCCH carriers (possibly only for a PDCCH that is also a PCC and/or an anchor carrier) the WTRU 100 was configured to receive in the cell have detected a radio link failure condition, the WTRU 100 may take actions as for the currently defined radio link failure procedure for a single carrier, (i.e., initiate the re-establishment procedure or release the RRC connection)”); 
identifying, with the communication device, at least one second component carrier in the configured set of component carriers that are configured to be used for the radio resource control connection re-establishment using a different radio resource control connection re-establishment procedure that is reduced relative to a radio resource control connection re-establishment procedure that would be performed for the other carriers available as component carriers that are not in the configured set, wherein the identifying of the at least one second component carrier is based, at least partially, on the prioritizing of the at least one cell ([0134]-[0137] disclosing “In one method, the WTRU initiates the RRC connection re-establishment procedure (assuming security was activated) upon failure of the special cell or PCC. However, the procedure is modified. For instance, the following modifications may occur: 1) Instead of performing normal cell selection procedure, the WTRU selects a cell corresponding to one of the carriers it is configured with for which a radio problem does not exist. The WTRU may pick this carrier according to pre-determined or pre-signaled priority, or according to signal quality, or by prioritizing a DL carrier paired to an UL carrier on which PUCCH resources exist, or randomly. The selected cell may be seen as the "recommended" new special cell (or PCC) by the WTRU. In case all carriers the WTRU is configured with have failed, the WTRU may revert to the cell selection; 2) The WTRU may transmit the RRC connection re-establishment message by initiating a RACH procedure using resources broadcast by the selected cell (as described above). Optionally, this is performed if no PUCCH resource exists on the paired UL carrier. 3) The WTRU may transmit the RRC connection re-establishment message by first directly sending a scheduling request on any available PUCCH, (i.e., without performing the random access procedure), or on a PUCCH allocated on an UL carrier paired to a DL carrier that does not have a radio problem; as opposed to, [0081] “ If all of the PDCCH carriers (possibly only for a PDCCH that is also a PCC and/or an anchor carrier) the WTRU 100 was configured to receive in the cell have detected a radio link failure condition, the WTRU 100 may take actions as for the currently defined radio link failure procedure for a single carrier, (i.e., initiate the re-establishment procedure or release the RRC connection)”); 
requesting, with the communication device, the radio resource control connection re-establishment through the at least one second component carrier using a reduced radio resource control connection re-establishment request that is reduced relative to a radio resource control connection re-establishment request that would be used with the other carriers available as component carriers that are not in the configured set, where the reduced radio resource control connection re-establishment request is reduced based, at least partially, on a connection between the communication device and the base station via at least one component carrier of the configured set of component carriers ([0134]-[0137] disclosing “In one method, the WTRU initiates the RRC connection re-establishment procedure (assuming security was activated) upon failure of the special cell or PCC. However, the procedure is modified. For instance, the following modifications may occur: 1) Instead of performing normal cell selection procedure, the WTRU selects a cell corresponding to one of the carriers it is configured with for which a radio problem does not exist. The WTRU may pick this carrier according to pre-determined or pre-signaled priority, or according to signal quality, or by prioritizing a DL carrier paired to an UL carrier on which PUCCH resources exist, or randomly. The selected cell may be seen as the "recommended" new special cell (or PCC) by the WTRU. In case all carriers the WTRU is configured with have failed, the WTRU may revert to the cell selection; 2) The WTRU may transmit the RRC connection re-establishment message by initiating a RACH procedure using resources broadcast by the selected cell (as described above). Optionally, this is performed if no PUCCH resource exists on the paired UL carrier. 3) The WTRU may transmit the RRC connection re-establishment message by first directly sending a scheduling request on any available PUCCH, (i.e., without performing the random access procedure), or on a PUCCH allocated on an UL carrier paired to a DL carrier that does not have a radio problem; as opposed to, [0081] “ If all of the PDCCH carriers (possibly only for a PDCCH that is also a PCC and/or an anchor carrier) the WTRU 100 was configured to receive in the cell have detected a radio link failure condition, the WTRU 100 may take actions as for the currently defined radio link failure procedure for a single carrier, (i.e., initiate the re-establishment procedure or release the RRC connection)”); 
performing, with the communication device, the different radio resource control connection re-establishment procedure  ([0134]-[0137] disclosing “In one method, the WTRU initiates the RRC connection re-establishment procedure (assuming security was activated) upon failure of the special cell or PCC. However, the procedure is modified. For instance, the following modifications may occur: 1) Instead of performing normal cell selection procedure, the WTRU selects a cell corresponding to one of the carriers it is configured with for which a radio problem does not exist. The WTRU may pick this carrier according to pre-determined or pre-signaled priority, or according to signal quality, or by prioritizing a DL carrier paired to an UL carrier on which PUCCH resources exist, or randomly. The selected cell may be seen as the "recommended" new special cell (or PCC) by the WTRU. In case all carriers the WTRU is configured with have failed, the WTRU may revert to the cell selection; 2) The WTRU may transmit the RRC connection re-establishment message by initiating a RACH procedure using resources broadcast by the selected cell (as described above). Optionally, this is performed if no PUCCH resource exists on the paired UL carrier. 3) The WTRU may transmit the RRC connection re-establishment message by first directly sending a scheduling request on any available PUCCH, (i.e., without performing the random access procedure), or on a PUCCH allocated on an UL carrier paired to a DL carrier that does not have a radio problem; as opposed to, [0081] “ If all of the PDCCH carriers (possibly only for a PDCCH that is also a PCC and/or an anchor carrier) the WTRU 100 was configured to receive in the cell have detected a radio link failure condition, the WTRU 100 may take actions as for the currently defined radio link failure procedure for a single carrier, (i.e., initiate the re-establishment procedure or release the RRC connection)”);
receiving, with the communication device from the base station, an indication to add at least one different component carrier to the configured set based, at least in part, on the component carrier failure of the predefined first component carrier ([0121] disclosing the LTE-A recovery can include reassigning the data path or control path to one or more other downlink carriers, new or existing to the concerned WTRU within the LTE-A cell by the LTE-A eNB; [0038] disclosing the WTRU is configured or re-configured to operate with multiple carriers via RRC signaling either dedicated or from system information.); and 
setting up at least one radio bearer for communication between the communication device and the base station, based on the performing of the different radio resource control connection re-establishment procedure, without performing a radio resource control connection reconfiguration procedure for the at least one radio bearer ([0121] disclosing “For each detected downlink radio link failure carrier, the carrier identifier (numbered within the cell) or the radio frequency channel number (e.g., E-UTRA absolute radio frequency channel number (EARFCN)), broadcast in the LTE-A cell's system information or indicated in the dedicated carrier assignment message, is signaled to the LTE-A eNB or the network in a RRC message such as the RRC connection re-establishment message or other RRC level messages to facilitate the LTE-A eNB for starting recovery actions such as reassigning the data path or control path to one or more other downlink carriers, new or existing to the concerned WTRU within the LTE-A cell.”).  

Regarding claim 41, Marinier discloses the method of claim 40, wherein the detecting comprises:  
causing reconfiguration of the configured set of component carriers to remove the predefined component carrier ([0078] “Upon partial radio link failure, the WTRU 100 may take actions as described below to notify the network and potentially remove or recover the carrier”; [0081] “Upon partial radio link failure on one PDCCH carrier (possibly only for a PDCCH that is also a PCC and/or an anchor carrier), the WTRU 100 may take actions to notify the network and potentially remove…the PDCCH carrier”; [0119]; [0153])

Regarding claim 42, Marinier discloses the method of claim 41, wherein the prioritizing is performed in response to the radio link failure, wherein the component carriers of the configured set of component carriers are prioritized based on component carrier coverage, wherein the identifying of the at least one second component carrier is based, at least partially, on the prioritizing of the configured set of component carriers ([0135] “1) Instead of performing normal cell selection procedure, the WTRU selects a cell corresponding to one of the carriers it is configured with for which a radio problem does not exist. The WTRU may pick this carrier according to pre-determined or pre-signaled priority, or according to signal quality”). 

Regarding claim 44, Marinier discloses the method of claim 40, wherein the requesting further comprises generating the reduced radio resource control connection re-establishment request ([0136] “2) The WTRU may transmit the RRC connection re-establishment message by initiating a RACH procedure using resources broadcast by the selected cell (as described above). Optionally, this is performed if no PUCCH resource exists on the paired UL carrier.”).  

Regarding claim 45, Marinier discloses t method comprising: 
communicating data, with a base station, using carrier aggregation in a network with a communication device on a configured set of component carriers comprising a primary component carrier and at least one secondary component carrier, the configured set being provided based on carrier aggregation; controlling, with the base station, the configuration of the set of component carriers (Fig. 1, [0009], [0011] disclosing an LTE-A system operated with carrier aggregation; [0020]-[0026] disclosing the WTRU is configured with a set of component carriers for PDCCH monitoring, PDSCH reception, etc. Examiner sees these portions as disclosing the eNB controlling the configuration of the carriers (e.g., PDCCH, cross carrier scheduling and “"scheduled set" includes at least one  carrier and at least one non-anchor carrier (possibly itself a PDCCH carrier) where the anchor carrier can provide control signaling also for the non-anchor carrier(s) in the set” the “scheduled set” of multiple carriers comprising a single primary  carrier and one or more secondary carriers; [0030] disclosing “the WTRU 100 is in communication with the Node-B 150, and both are configured to perform a method wherein UL transmissions from the WTRU 100 are transmitted to the Node-B 150 using multiple UL carriers 65, and downlink transmissions are handled using multiple carriers 70” [0038] disclosing the WTRU is configured or re-configured to operate with multiple carriers via RRC signaling either dedicated or from system information. This further appears to implicitly disclose the base station controls the configuration because the base station or eNB inherently provides the described RRC signaling; [0119] disclosing the network explicitly notifies the de-activation of a component carrier of the configuration which also discloses control of the configuration by the eNB);  
prioritizing, with the base station, at least one cell configured to provide a secondary component carrier of the configured set over other cells providing other carriers available as component carriers for the radio resource control connection re-establishment that are not in the configured set ( [0096] “A primary re-establishment procedure may be triggered once the WTRU has detected a radio link failure on the DL primary carrier and monitoring of the other non-primary carriers indicates that one or more carriers are acceptable; [0135] disclosing “ Instead of performing normal cell selection procedure, the WTRU selects a cell corresponding to one of the carriers it is configured with for which a radio problem does not exist. The WTRU may pick this carrier according to pre-determined or pre-signaled priority, or according to signal quality, or by prioritizing a DL carrier paired to an UL carrier on which PUCCH resources exist”; as opposed to, [0081] “ If all of the PDCCH carriers (possibly only for a PDCCH that is also a PCC and/or an anchor carrier) the WTRU 100 was configured to receive in the cell have detected a radio link failure condition, the WTRU 100 may take actions as for the currently defined radio link failure procedure for a single carrier, (i.e., initiate the re-establishment procedure or release the RRC connection)”); 
receiving, with the base station, from the communication device a reduced request for radio resource control connection re-establishment via the secondary component carrier of the configured set identified as suitable for sending the reduced request, wherein the secondary component carrier of the configured set comprises a component carrier identified as suitable for sending the reduced request based, at least partially, on the prioritizing of the at least one cell, wherein the reduced request is received from the communication device as part of a different procedure for radio resource control connection re-establishment, where the different procedure comprises using, with the base station, a cause information configured to indicate a component carrier failure of the primary component carrier as cause for radio resource control connection re-establishment, wherein the reduced request for radio resource control connection re-establishment is reduced relative to a request for radio resource control connection re-establishment associated with the other carriers available as component carriers that are not in the configured set, where the reduced request for radio resource control connection re-establishment is reduced based, at least partially, on a connection between the communication device and a base station via at least one component carrier of the configured set of component carriers ([0095]-[0096] “A primary re-establishment procedure may be triggered once the WTRU has detected a radio link failure on the DL primary carrier and monitoring of the other non-primary carriers indicates that one or more carriers are acceptable, whereby in-synch indications for one or more non-primary carriers were sent to higher layers. The procedure may be applied only to the a PCC as previously defined. Alternatively, the procedure may be applied to any "PDCCH carrier". The primary re-establishment procedure may be limited to the subset of DL carriers within the cell that the WTRU 100 has been configured to actively receive; [0122] “A radio link failure cause may also need to be indicated to the eNB or the network”; [0127] when a partial radio link failure occurs the WTRU may take one or a combination of the following actions…[0131]-[0137] disclosing the actions are RRC re-establishment; [0134]-[0137] disclosing “In one method, the WTRU initiates the RRC connection re-establishment procedure (assuming security was activated) upon failure of the special cell or PCC. However, the procedure is modified. For instance, the following modifications may occur: 1) Instead of performing normal cell selection procedure, the WTRU selects a cell corresponding to one of the carriers it is configured with for which a radio problem does not exist. The WTRU may pick this carrier according to pre-determined or pre-signaled priority, or according to signal quality, or by prioritizing a DL carrier paired to an UL carrier on which PUCCH resources exist, or randomly. The selected cell may be seen as the "recommended" new special cell (or PCC) by the WTRU. In case all carriers the WTRU is configured with have failed, the WTRU may revert to the cell selection; 2) The WTRU may transmit the RRC connection re-establishment message by initiating a RACH procedure using resources broadcast by the selected cell (as described above). Optionally, this is performed if no PUCCH resource exists on the paired UL carrier. 3) The WTRU may transmit the RRC connection re-establishment message by first directly sending a scheduling request on any available PUCCH, (i.e., without performing the random access procedure), or on a PUCCH allocated on an UL carrier paired to a DL carrier that does not have a radio problem; as opposed to, [0081] “ If all of the PDCCH carriers (possibly only for a PDCCH that is also a PCC and/or an anchor carrier) the WTRU 100 was configured to receive in the cell have detected a radio link failure condition, the WTRU 100 may take actions as for the currently defined radio link failure procedure for a single carrier, (i.e., initiate the re-establishment procedure or release the RRC connection)”); 
accepting, with the base station, the reduced request; performing, with the base station, the different procedure for radio resource control connection re-establishment, which is reduced relative to a procedure for radio resource control connection re-establishment that would be performed for the other carriers available as component carriers that are not in the configured set ([0106] disclosing he DL primary change is completed; [0134]-[0137] disclosing “In one method, the WTRU initiates the RRC connection re-establishment procedure (assuming security was activated) upon failure of the special cell or PCC. However, the procedure is modified. For instance, the following modifications may occur: 1) Instead of performing normal cell selection procedure, the WTRU selects a cell corresponding to one of the carriers it is configured with for which a radio problem does not exist. The WTRU may pick this carrier according to pre-determined or pre-signaled priority, or according to signal quality, or by prioritizing a DL carrier paired to an UL carrier on which PUCCH resources exist, or randomly. The selected cell may be seen as the "recommended" new special cell (or PCC) by the WTRU. In case all carriers the WTRU is configured with have failed, the WTRU may revert to the cell selection; 2) The WTRU may transmit the RRC connection re-establishment message by initiating a RACH procedure using resources broadcast by the selected cell (as described above). Optionally, this is performed if no PUCCH resource exists on the paired UL carrier. 3) The WTRU may transmit the RRC connection re-establishment message by first directly sending a scheduling request on any available PUCCH, (i.e., without performing the random access procedure), or on a PUCCH allocated on an UL carrier paired to a DL carrier that does not have a radio problem; as opposed to, [0081] “ If all of the PDCCH carriers (possibly only for a PDCCH that is also a PCC and/or an anchor carrier) the WTRU 100 was configured to receive in the cell have detected a radio link failure condition, the WTRU 100 may take actions as for the currently defined radio link failure procedure for a single carrier, (i.e., initiate the re-establishment procedure or release the RRC connection)”),
wherein the different procedure for radio resource control connection re-establishment comprises re-establishing, at least, the secondary component carrier ([0025] disclosing the WTRU is configured to operate with a “scheduled set” of multiple carriers comprising a single primary  carrier and one or more secondary carriers; [0081] disclosing upon failure of the primary component carrier (PCC) the WTRU can take actions to recover the entire scheduled set; [0084] disclosing the procedures disclosed below apply to partial radio link failure); 
transmitting, with the base station to the communication device, an indication to add at least one different component carrier to the configured set based, at least in part, on the component carrier failure of the primary component carrier  ([0121] disclosing the LTE-A recovery can include reassigning the data path or control path to one or more other downlink carriers, new or existing to the concerned WTRU within the LTE-A cell by the LTE-A eNB; [0038] disclosing the WTRU is configured or re-configured to operate with multiple carriers via RRC signaling either dedicated or from system information.);
and continuing communications, with the base station to the communication device on, at least the re-established second component carrier of the configured set using at least one radio bearer set up, based on the different procedure for radio resource control connection re-establishment, without performance of a radio resource control connection reconfiguration step for the at least one radio bearer ([0025] disclosing the WTRU is configured to operate with a “scheduled set” of multiple carriers comprising a primary and a secondary carrier; [0081] disclosing upon failure of the primary component carrier (PCC) the WTRU can take actions to recover the entire scheduled set; [0121] disclosing “For each detected downlink radio link failure carrier, the carrier identifier (numbered within the cell) or the radio frequency channel number (e.g., E-UTRA absolute radio frequency channel number (EARFCN)), broadcast in the LTE-A cell's system information or indicated in the dedicated carrier assignment message, is signaled to the LTE-A eNB or the network in a RRC message such as the RRC connection re-establishment message or other RRC level messages to facilitate the LTE-A eNB for starting recovery actions such as reassigning the data path or control path to one or more other downlink carriers, new or existing to the concerned WTRU within the LTE-A cell.”).  

Regarding claim 48, Marinier further discloses the method of claim 45, wherein the receiving of the reduced request for radio resource control connection re-establishment comprises receiving a request for a random access procedure ([0136] “2) The WTRU may transmit the RRC connection re-establishment message by initiating a RACH procedure”).  

Regarding claims 49 and 52, the claims are directed towards an apparatus comprising: at least one processor and at least one non-transitory memory including computer program code, wherein the at least one non-transitory memory and the computer code are configured, with the at least one processor, to cause the apparatus to at least perform the method of claims 40 and 44. Marinier discloses such embodiments ([0185-[0187]); therefore, claims 49 and 52 are rejected on the grounds presented above for claims 40 and 44.

Regarding claim 50, Marinier discloses the apparatus of claim 49, wherein the at least one non-transitory memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least perform the following: triggering the radio resource control connection re-establishment in response to the radio link failure of the predefined first component carrier in the configured set of component carriers ([0083]-[0087] disclosing detection of a partial radio link failure comprising: detection of a failure of a downlink carrier configured with PDCCH; detection of a failure of a downlink carrier configured with PDSCH, but not PDCCH; detection of a failure of one of the carriers WTRU is configured to operate with has a specific role (e.g., a PPC, anchor carrier or the DL carrier corresponding to the "special cell" or the "serving cell"); [0095]-[0096] “A primary re-establishment procedure may be triggered once the WTRU has detected a radio link failure on the DL primary carrier and monitoring of the other non-primary carriers indicates that one or more carriers are acceptable, whereby in-synch indications for one or more non-primary carriers were sent to higher layers. The procedure may be applied only to the a PCC as previously defined. Alternatively, the procedure may be applied to any "PDCCH carrier". The primary re-establishment procedure may be limited to the subset of DL carriers within the cell that the WTRU 100 has been configured to actively receive).  

Regarding claim 64, Marinier discloses the apparatus of claim 50, wherein the prioritizing is performed in response to the radio link failure ([0127]-[0135] “When a partial radio link failure is detected, the WTRU may perform one or a combination of the following actions…1) Instead of performing normal cell selection procedure, the WTRU selects a cell corresponding to one of the carriers it is configured with for which a radio problem does not exist. The WTRU may pick this carrier according to pre-determined or pre-signaled priority, or according to signal quality, or by prioritizing a DL carrier paired to an UL carrier on which PUCCH resources exist”).  

Regarding claim 51, Marinier discloses the apparatus of claim 49, wherein the radio resource control connection re-establishment comprises re-establishment of at least one cell corresponding to at least one of the component carriers of the configured set ([0095]-[0096] disclosing re-establishment of the primary component carrier; [0025] “carriers, (i.e., frequencies or cells)”).  

Regarding claims 53 and 63, the claims are directed towards an apparatus comprising: at least one processor and at least one non-transitory memory including computer program code, wherein the at least one non-transitory memory and the computer code are configured, with the at least one processor, to cause the apparatus to at least perform the method of claims 45 and 48.  Marinier discloses such embodiments ([0185-[0187]); therefore, claims 53 and 63 are rejected on the grounds presented above for claims 45 and 48.

Regarding claims 60 and 68, the claims are directed towards a computer program product embodied on a non-transitory computer-readable medium, comprising a computer program code configured to, when executed on at least one processor, cause an apparatus to perform the method of claims 40 and 44. Marinier discloses such embodiments ([0185]-[0187]); therefore, claims 60 and 68 are rejected on the grounds presented above for claims 40 and 44.

Regarding claims 61 and 62, the claims are directed towards a computer program product embodied on a non-transitory computer-readable medium, comprising a computer program code configured to, when executed on at least one processor, cause an apparatus to perform the method of claims 45 and 48. Marinier discloses such embodiments ([0185]-[0187]); therefore, claims 61 and 62 are rejected on the grounds presented above for claims 45 and 48.

Regarding claim 65, Marinier discloses the computer program product of claim 60, further comprising computer program code configured to, when executed on the at least one processor, cause the apparatus to: trigger the radio resource control connection re-establishment in response to the radio link failure of the predefined first component carrier in the configured set of component carriers ([0083]-[0087] disclosing detection of a partial radio link failure comprising: detection of a failure of a downlink carrier configured with PDCCH; detection of a failure of a downlink carrier configured with PDSCH, but not PDCCH; detection of a failure of one of the carriers WTRU is configured to operate with has a specific role (e.g., a PPC, anchor carrier or the DL carrier corresponding to the "special cell" or the "serving cell"); [0095]-[0096] “A primary re-establishment procedure may be triggered once the WTRU has detected a radio link failure on the DL primary carrier and monitoring of the other non-primary carriers indicates that one or more carriers are acceptable, whereby in-synch indications for one or more non-primary carriers were sent to higher layers. The procedure may be applied only to the a PCC as previously defined. Alternatively, the procedure may be applied to any "PDCCH carrier". The primary re-establishment procedure may be limited to the subset of DL carriers within the cell that the WTRU 100 has been configured to actively receive).  

Regarding claim 66, Marinier discloses the computer program product of claim 65, wherein the prioritizing is performed in response to the radio link failure ([0127]-[0135] “When a partial radio link failure is detected, the WTRU may perform one or a combination of the following actions…1) Instead of performing normal cell selection procedure, the WTRU selects a cell corresponding to one of the carriers it is configured with for which a radio problem does not exist. The WTRU may pick this carrier according to pre-determined or pre-signaled priority, or according to signal quality, or by prioritizing a DL carrier paired to an UL carrier on which PUCCH resources exist”).  

Regarding claim 67, Marinier discloses the computer program product of claim 60, wherein the radio resource control connection re-establishment comprises re-establishment of at least one cell corresponding to at least one of the component carriers of the configured set ([0095]-[0096] disclosing re-establishment of the primary component carrier; [0025] “carriers, (i.e., frequencies or cells)”).  


Response to Arguments

Claim Rejections - 35 USC § 112
Applicant’s amendments have effectively addressed the lack of clarity present in the previous claims; therefore, the rejections under 325 U.S.C. 112 have been withdrawn.

Claim Rejections - 35 USC § 102
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive. 

Claim 40
Applicant asserts the reference of record Marinier does not disclose “add at least one different component carrier to the configured set” based on the failure. Examiner respectfully disagrees. Mariner discloses, “[f]or each detected downlink radio link failure carrier, the carrier identifier…is signaled to the LTE-A eNB or the network…to facilitate…starting recovery actions such as reassigning the data path or control path to one or more other downlink carriers, new or existing to the concerned WTRU within the LTE-A cell.” (Emphasis added; see Marinier [0121]). This appears to disclose adding a new component carrier to the configured set.

Claim 45
Applicant argues that Marinier does not disclose the request is received via a secondary component carrier or that re-establishment comprises re-establishing the secondary component carrier. Examiner respectfully disagrees. Mariner discloses the WTRU may be configured with a single scheduled set, (i.e., with a single primary or anchor carrier and one or more secondary carriers). (See Marinier [0025]). Further Marinier discloses a primary re-establishment procedure may be triggered once the WTRU has detected a radio link failure on the DL primary carrier and monitoring of the other non-primary carriers indicates that one or more carriers are acceptable. (See Marinier [0096]). In a configured “scheduled set” of component carriers comprising a single component carrier and one or more secondary component carriers in which the primary component carrier has failed, the non-primary carriers are secondary carriers. Further, Marinier discloses upon failure of the primary component carrier (PCC) the WTRU can take actions to recover the entire scheduled set. (See Marinier [0081]). This appears to disclose re-establishing not only the primary component carrier; but also, the secondary component carriers. 
Moreover, Mariner discloses, “[f]or each detected downlink radio link failure carrier, the carrier identifier…is signaled to the LTE-A eNB or the network…to facilitate…starting recovery actions such as reassigning the data path or control path to one or more other downlink carriers, new or existing to the concerned WTRU within the LTE-A cell.” (Emphasis added; see Marinier [0121]). This appears to disclose adding a new component carrier to the configured set.

Claim Rejections - 35 USC § 103
The amendments have effectively overcome the rejections presented in the previous office action under 35 U.S.C. 103; accordingly, said rejections have been withdrawn.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. (US 2012/0076041 A1); Pelletier et al. (US 2011/0134774 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461